DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, Choi (U.S. PGPub 2011/0227098) teaches a scan line, a first voltage line, and a second voltage line extending in a first direction (Fig. 3, S1, Vint, ELVDD), a data line, third voltage line, and fourth voltage line extending in a second direction and alternately arranged in the second direction (Fig. 3, D1-D3, Vint, LVDD), wherein the third voltage line is electrically connected to the first voltage line (200) and the fourth voltage line is electrically connected to the second voltage line (202). Kim (U.S. PGPub 2014/0034923) teaches wherein the data line and driving voltage line are formed in the same layer ([0025]). However, the prior art, alone or in combination, fails to teach or suggest every limitation of the claim. Claims 2-14 depend from and further limit claim 1 and are therefore correspondingly allowable. 
Regarding independent claim 15, Choi (U.S. PGPub 2011/0227098) teaches a pixel group including a first, second, and third pixel arranged in a first direction and adjacent to each other (Fig. 3, 140R, 140G, 140B); a scan line, first voltage line, and second voltage line extending in the first direction (Vint, ELVDD, S1); data lines respectively corresponding to the first, second, and third pixel and extending in a direction crossing the first direction (D1-D3); a third voltage line extending in the second direction and electrically connected to the first voltage line (ELVDD, 200); a fourth voltage line extending in the second direction and electrically connected to the second voltage line (Vint, 202) and Kim (U.S. PGPub 2016/0260792) teaches a common voltage line formed in parallel with a driving voltage line and connected to a common electrode of a light emitting element ([0054]) but does not explicitly teach a light emitting element including a common electrode electrically connected to the fourth voltage line, wherein the fourth voltage line extends in the second direction and is electrically connected to the second voltage line extending in the first direction. The prior art, alone or in combination, fails to teach 
Regarding independent claim 18, Kim (U.S. PGPub 2016/0260792) teaches a display device (Fig. 8A) comprising first and second scan lines (151, 152), a plurality of data and initialization voltage lines crossing the first and second scan lines (171, 178), and a first voltage line crossing the plurality of data lines (157).  Choi teaches a first scan line and second scan line (Fig. 3, S1, S2), a plurality of data lines and initialization voltage lines crossing the first and second scan lines (Fig. 3, D1-D3, Vint); and a first and second voltage line crossing the plurality of data lines (Fig. 3, Vint, ELVDD). However, the prior art, alone or in combination, fails to teach or suggest every limitation of the claim. Claims 19-20 depend from and further limit claim 18 and are therefore correspondingly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALIA SABUR/Examiner, Art Unit 2812